UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6374



ROBERT RAY ALLEN,

                                              Plaintiff - Appellant,

          versus


PATUXENT    INSTITUTION;    KEITH   L.    COE,
Correctional Officer II; NURSE KABA; THREE
OTHER GUARDS THAT BEAT ME; A. CARLTON,
Officer; LINWOOD BETHEA, Officer; CHARLES
COOK, Officer; DANIEL MAYBERRY, Officer; KRIPA
KASHYAP, Doctor; FERNINAND MASSARI, Doctor;
MONA M. MALIK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-3502-PJM)


Submitted:   September 26, 2002            Decided:   October 8, 2002


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Joseph Bernard Tetrault, PRISONER RIGHTS INFORMATION SYSTEM OF
MARYLAND, INCORPORATED, Baltimore, Maryland, for Appellant. John
Joseph Curran, Jr., Attorney General, Sharon Stanley Street,
Assistant Attorney General, Baltimore, Maryland; Donald Joseph
Crawford, ALDELMAN, SHEFF & SMITH, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Robert Ray Allen appeals the district court’s order granting

the Defendants’ motions for summary judgment and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Allen v. Patuxent Inst., No. CA-00-3502-PJM (D. Md. Feb. 6, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2